                   Case 2:21-mj-03314-DUTY Document 1 Filed 07/14/21 Page 1 of 1 Page ID #:1


                                                                                                                    F lLED


                                                                                                         2011 Jl.~L !4 Phi 12~ 2~
                                                                                                           C:f:rili~:.~;. LIST. 0~ C.~i.«.
                                                                                                                   t QS A~iG~LES
                                                                                                         R'~                 T__"............... +..

                                                      UNITED STATES DISTRICT COURT

                U nited States of America
                                                     CENTRAL DISTRICT OF CALIFORNIA                                          ~l0331~
                                                                                  CASF. NUMHF;R


                                                               I'I.AINTIFF(S) ~            3:21-CR-077
                                              v.
                Deon Richard Douglas

                                                                                                  DECLARATION RE
                                                            nEFEcvnnrrr(si.                   OUT-OF-DISTRICT WARRANT



               The above-named defendant was charged by: Homeland security In~eseiga►ions
              in the Eastern                             District of Virginia                            on July 7, 2021
  ;,          at               ~ a.m. / ~ p.m. The offense was allegedly committed on or about duly ~2, zo2o
              in violation of Title ie                             U.S.C., Sections) 2252A(a)(2)(A)
              [ v wit: Receipt of Child Pomograph~


              A ~.~arrant for defendant's arrest was issued by: A. Shoe, Deputy Clerk

          Bond cif 5                                    was 0 set / ~ recommended.

          "type of Bond:

         Relevant documents) on hand (attach): Arrest ~~'.~rr,~~,~



       I declare under penalty cif perjury that the foregoing is true and correct.

       Executed nn              7/13/21
                                  Date

       `, /          X
   fir_              i~
                       v                                                          1'icti~ri~ (. Scott

   Signature of Agent,                                                            Print Name of Agent



 HSI                                                                              Speiial Agent
 A gency                                                                          Title




~u S~ ~~~~:~~                                        DECLARATION RF. OUT-OF•DISTRICT ~YARRANT
